Citation Nr: 1605520	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis in the subtalar and metatarsal joints, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant; C.S.



ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 14, 1978 to August 28, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2009 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Veteran testified before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge in December 2009 and February 2011, respectively.  Transcripts of both hearings are associated with the claims file.

The Board acknowledges that the Veteran expressly claimed service connection for PTSD.  However, medical evidence of record reflects that he has been diagnosed with various psychiatric disabilities, including generalized anxiety disorder and depression.  Additionally, in June 2010 he submitted a statement indicating that he was seeking service connection for a "mental health disorder."  Under these circumstances, the Board finds that his claim is more appropriately characterized as service connection for an acquired psychiatric disorder, to include PTSD.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  This is reflected on the title page.

This case was previously before the Board in September 2011 when it was remanded for further development.  

The issue of entitlement to service connection for arthritis in the subtalar and metatarsal joints, to include as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, was not present in service or until years thereafter and is not etiologically related to any incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service, and was not manifest to a degree of 10 percent within one year of separation from service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in February 2008 prior to the initial decision in this matter.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, military personnel records, VA treatment records, and Social Security Administration (SSA) records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  

In September 2011 the Board remanded the claim for further development.  The remand directed that the VA obtain the Veteran's SSA records and any outpatient and inpatient records from 1998 to 2006 from VA Western NY HCS in Buffalo, New York, 2003 and 2005 records from the Rochester Outpatient Clinic in Rochester, New York, 2005 records from the Bath VA Medical Center (VAMC) in Bath, New York, and 2000 records from Canandaigua VAMC, in Canandaigua, New York.  Additionally, the remand directed that records pertaining to the Veteran's left foot/ankle be obtained from Strong Memorial Hospital in Rochester, New York and August to December 1979 records from St. Mary's Hospital in Rochester, New York.

Thereafter, all additional VA treatment records from the Bath and Canandaigua VAMC, VA Western NY HCS in Buffalo, New York, and the Rochester Outpatient Clinic in Rochester, New York were obtained and associated with the claims file.  Additionally, the Veteran's SSA records were obtained and associated with the claims file. 

In September 2011, the Veteran authorized the release of medical records from St. Mary's Hospital and Strong Memorial Hospital.  The claims file reflects that the VA attempted to obtain the records in September 2011.  A VA notification letter, dated October 2011, noted that the VA requested treatment records from 2004 and 2005 regarding the Veteran's left foot/ankle from Strong Memorial Hospital and Unity Hospital of Rochester - St. Mary's Campus.  It appears the VA did not request records from August to December 1979.  Additionally, review of the claims file does not reflect receipt of the records or a negative response from either hospital.  Because these records pertain to the Veteran's left foot/ankle claim, a further discussion of these records is addressed in the REMAND portion of the decision.

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand with regard to the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Dyment v. West, 1 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In this case, the Veteran contends that multiple noncombat-related stressors occurred in basic training causing his PTSD.  As the Veteran's claimed stressors do not involve being engaged in combat with the enemy, his lay testimony alone is not enough to establish the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's statements as to the occurrence of the claimed stressor(s).  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran contends that he was assaulted once in a bathroom and once in the dorm area for being a snitch.  In a statement, dated February 2008, the Veteran stated that one evening while he was sleeping a firearm was held against his head and set off.  The Veteran reported the incident to the Company Commander and no action was taken.  At the Veteran's hearing before the DRO, he stated that he snitched and two guys got discharged.  The other guys found out who snitched and the Veteran was given a "pillow party" in which he was rolled in a blanket and beaten.  He stated that his forehead was hit and scratched.  It is unclear whether this is the same incident in which a gun was set off.  The Veteran stated that he did go to the Company Commander, but did not report the specific people because he feared repercussions.  The Veteran was given the option of taking an honorable discharge and he took it.  The Veteran stated he had a nervous breakdown, but refused medical treatment and was placed in another platoon while he waited to be discharged. 

The report of medical examination upon enlistment found the Veteran qualified for enlistment.  Service treatment records do not reveal any complaint, diagnosis, or treatment for conditions related to being beaten or any psychological complaints.  A service treatment record, dated August 1978, noted a laceration over the right eye and forehead.  It noted that the Veteran received the laceration while doing pushups.  There is no report of medical examination upon separation associated with the claims file.  

A Recruit Aptitude Board report from August 1978, recommended an honorable discharge from the Naval Services by reason of inaptitude.  The Recruit Aptitude Board determined that the Veteran was unfit for further military service due to his lack of motivation, poor attitude towards the U.S. Navy, immature behavior, declining performance, failure to accept rules and regulations, belligerent attitude, poor progress and performance, and that further time and effort expended to train the Veteran would be inefficient.  The report further noted that they found no evidence or indications which would warrant discharge by reason of mental or physical disability.  They recommended that he appear before the Naval Aptitude Board.  The Veteran acknowledged receipt of this document.

In August 1978, the Naval Aptitude Board accepted the report and the Veteran was given an Honorable discharge.

An August 1978 administrative record noted that the Veteran was not recommended for reenlistment due to being a "burden to command due to substandard performance or inability to adapt to military service."  The Veteran acknowledged receipt of this document.  

A social work assessment, dated February 1999, noted that the Veteran was unemployed, homeless, and without any source of income.  He used cocaine and alcohol and had a history of chemical dependence.  The Veteran denied homicidal or suicidal ideation and denied auditory or visual hallucinations.  He was alert, fully oriented, and his mood was normal.  He had no delusional thoughts.  He stated he was on active duty with the Navy from 1979 to 1981 and was incarcerated within the State of New York for grand larceny from 1995 to 1998.  

Multiple VA medical records from October 2000 note that the Veteran had an alcohol and drug addiction.  A nursing psychiatric admission assessment noted that the Veteran had reported that his mother passed away on October 10, 2000 and he experienced family discord and a deep sense of loss.  Throughout the October 2000 records, the Veteran spoke about his mother's death and her hospital stay.  In an October 2000 psychiatric assessment, the Veteran stated that he might be experiencing PTSD symptoms related to being shot in the leg in 1983.  The examiner noted alcohol dependence, cocaine dependence, and rule out PTSD.  

A behavioral health outpatient note, dated October 2003, noted that the Veteran was seeking treatment as a recovering alcoholic.  He stated he had been using alcohol for 7 years and drugs for about 4 years.  He was diagnosed as alcohol and cocaine dependent.  The Veteran stated he did not have a psychiatric history and had not been sexually or physically abused.  In his statement he indicated his parents were still alive and resided in Boston, Massachusetts.   The Veteran stated he was in the military for one year and had received a Captains Mast.  He stated he had a conflict with a Chief Petty Officer and was asked to leave.  He stated that his pay grade was an E-3 upon discharge and was a Boatswain's mate.  A notation reflected that the Veteran had a lengthy legal history and was incarcerated from 1995 to 1998.  The examiner noted that the Veteran was there to stop using substance, but he presented as someone with a hidden agenda.  The Veteran tended to minimize his usage, seemed indifferent throughout the entire interview, and verbalized statements that seemed appropriate with out of context tonal inflections.  His motive for recovery was not clear to the examiner.  He does not present as someone who genuinely wants recovery.  The examiner's impression was that he seemed to by trying really hard to say the right statements.  

In a mental health note, dated April 2005, the Veteran stated that he had never been treated in a hospital for psychological or emotional problems and that he was never an outpatient or private patient.  He reported no psychological or emotional problems for the last 30 days.  The Veteran did not endorse significant psychiatric symptoms.  The Veteran denied suicidal ideation and had no history of suicide attempts.  The Veteran did not consider treatment for psychological or emotional problems to be important.  The examiner noted that in his opinion, the information provided by the Veteran concerning his psychiatric problems was not significantly distorted by misrepresentation.  The examiner noted that the Veteran understood the questions.  

A behavioral health outpatient progress note, dated April 2005, reported no history of psychiatric treatment or medications.  The Veteran was requesting detox for a two week period because of drinking alcohol and doing cocaine.  He reported being in a car accident earlier that month.  The Veteran was diagnosed with alcohol abuse/dependence and cocaine abuse.  

In a psychology note, dated May 2005, the examiner noted that the Veteran stated he was in the Navy reserves for approximately 17 years.

A preventative medicine addendum, dated May 2005, found the screening for PTSD was negative. 

A nursing note note, dated June 1, 2005, noted that the Veteran was negative for PTSD.  The Veteran denied feelings of depression or thoughts of suicide.  The Veteran had fallen from a 3 story building one and a half years ago.  

A domiciliary mental health assessment, dated June 8, 2005, noted no depression, anxiety, or thought disorders.  The Veteran had not experienced serious depression, anxiety or tension, visual/auditory hallucinations, trouble understanding, and concentrating or remembering.  The Veteran had no trouble controlling violent behavior and had not been treated for psychological or emotional problems.  The Veteran had never attempted or thought of suicide and had no homicidal thoughts.  The examiner noted that the Veteran had never been physically or psychologically abused as a child or adult.  An attached addendum noted that the Veteran had no history of psychiatric treatment or use of medication.  PTSD was negative.  There was no history of childhood abuse or other trauma mentioned.  

A substance abuse service assessment note, dated June 10, 2005, noted that there was no history of mental health issues.  The Veteran denied physical, emotional, and sexual abuse as a child or adult.  The Veteran stated he was in the Navy for a year and a half.  The Veteran wanted to start his life over again and help his ailing mother and himself.  

A domiciliary discharge note, dated July 2005, noted the Veteran was admitted for a 4-6 month substance abuse treatment.  Veteran requested discharge after 37 days because his mother was very ill and he needed to take care of her.  The examiner noted no mental health needs identified upon discharge.  

A VA initial visit note, dated March 2007, noted that the Veteran worked as a roofer in the past and had a left leg injury caused by a fall from a roof.  

A nursing intake note, dated March 2007, noted a PTSD screen was positive.

 A depression care consult, dated January 2008, noted that the Veteran was there for depression screening.  The Veteran wanted referral for PTSD and stated that he knew that was what was wrong with him.  The examiner noted there was probable major depression or incipient relapse.  He was to be treated with antidepressants or psychotherapy.  The examiner noted that the Veteran was focused on PTSD referral.  

A depression care note, dated February 5, 2008, noted that the Veteran complained of being down, depressed, and hopeless.   The Veteran had little interest or pleasure in doing things and had trouble falling and staying asleep.  He felt badly about himself and moved slowly, spoke slowly, and felt restless at times.  The examiner noted his main stressors continued to be PTSD symptoms of nightmares, avoiding situations that reminded him of the event, being easily startled, and feeling numb and detached from his surroundings.  He attributed his weight gain to his inability to work due to PTSD.  The examiner noted that the nurse will continue to monitor the Veteran for depressive symptoms.  

In a statement in support of claim, dated February 8, 2008, the Veteran noted that he was attaching a statement from his mother who lived in St. Petersburg, Florida.  In his mother's statement she reported that the Veteran had the disability when he got out of boot camp.  She noted that the Veteran had been suicidal at times when he was living with her and he would get nightmares, night terrors, and flashbacks.  He avoided family members and avoided responsibility for others.  The Veteran had explosive outbursts and sleep disturbances and he was reminiscent of his traumatic events in basic training.  

A depression care note, dated February 27, 2008, noted that the Veteran had not noticed any change in mood in the past two weeks and denied anxiety symptoms.  He complained of feeling down and had trouble falling and staying asleep.  The Veteran felt tired and had no energy.  He remained focused on getting a referral for the inpatient PTSD program and stated he had nightmares, avoidance, startle reflex, and detachment issues related to PTSD.  The Veteran stated that PTSD was interfering with all of his activities of daily living and that he needed treatment.  The examiner recommended the St. Petersburg Vet Center, but the Veteran was more interested in an inpatient program.  The examiner noted that his main stressors remained financial problems, occupational difficulties, and his belief that he had PTSD.  The examiner noted his fiancé was an adequate support source.  

A VA psychiatry inpatient note, dated March 12, 2009, noted that the Veteran was diagnosed with resolving substance induced mood disorder, polysubstance abuse, and rule out malingering.  The Veteran had met the day before to review logistical and dispositional options.  The examiner noted that the Veteran was currently focused almost exclusively on benefits and living options.  The Veteran was displeased that the VA would not provide him an apartment to live in.  Objectively, the Veteran had no obvious mood or thought disorders and no PTSD symptoms.  The Veteran was focused almost exclusively on social issues and did not complain consistently of Axis I psychiatric symptoms.  

A VA psycho-social assessment, dated March 12, 2009, noted that the last assessment was completed in October 2000.  The examiner noted that except for the Veteran's living situation, the information remained basically unchanged since the completion of the last assessment.  The Veteran was there due to substance abuse.  The Veteran was screened by the domiciliary residential rehabilitation treatment program (DRRTP) on March 9, 2009, and was accepted and placed on a waiting list.  The next day he was admitted because he was complaining of depression and suicidal thoughts for the past two weeks.  Upon admission to the ward, he asked for a referral to the domiciliary or to stay in the ward until he could get into a residential substance abuse treatment program (SATP).  The Veteran did not acknowledge that he had been screened by them the day before.  The examiner noted that there was no apparent psychiatric symptomatology at this time and that the Veteran's primary focus had been on VA providing him with housing.  The Veteran was alert and oriented, but his primary focus was on housing and benefits.  The Veteran gave no indication of being overtly suicidal or homicidal and seemed future oriented as long as the VA provided for all of his needs.  The examiner noted he would be discharged the next day because he did not have any current psychiatric symptoms.  He did not have a primary diagnosis of serious mental illness and did not meet the criteria for the Contract Housing Program.  

A VA psychiatry inpatient note, dated March 13, 2009, noted that the Veteran was diagnosed with resolving substance induced mood disorder and polysubstance abuse.  The Veteran continued to focus on issues revolving primarily around benefits and housing.  He had no objective symptoms of depression or abnormal mood.  His subjective symptoms were vague and inconsistent.  His thinking was logical, reality based, and clearly goal-directed.  The examiner arranged for outpatient evaluations and assessments and reviewed discharge options.  The Veteran was not depressed or agitated and was in good behavioral control.  The Veteran had positive future plans and denied any suicidal ideation.  He denied access to weapons and the examiner believed his suicidal risk assessment was adequate for discharge. 

A general psychiatry discharge summary, dated March 13, 2009, diagnosed the Veteran with substance induced mood disorder, polysubstance dependence, and antisocial personality disorder. The Veteran was admitted to the hospital for suicidal ideation.  The Veteran was homeless and unemployed.  The examiner noted that his emergency room admission evaluation noted that the Veteran had feelings of hopelessness for past two weeks and a desire to die by overdosing on drugs.  The Veteran stated he lost his car and home to his wife and had been in jail for domestic violence.  He had been living in a drug infested neighborhood.  He started doing cocaine and drinking alcohol in the past month.  The Veteran noted he was applying for service connected disability for PTSD and recalled abuse while in boot camp in the Navy.  The Veteran denied having been treated for depression or PTSD.  He admitted to using cocaine and drinking that day.  The discharge examiner noted that they found the Veteran difficult to interview due to his frequent inconsistencies.  As the examiner attempted to get more detail about his history he would change previous statements and give statements that were mutually incompatible with each other.  The examiner noted that on several occasions the Veteran appeared to be purposefully phrasing his answers to fit into his agenda which was primarily obtaining benefits.  The examiner had difficulty getting specifics about psychiatric questions due to the Veteran's persistent desire for VA benefits.  The Veteran minimized all psychiatric difficulties and insisted the VA provide housing for him and money or a pension.  The Veteran complained of vague PTSD symptoms which the examiner was unable to objectify in any way that appeared consistent.  The Veteran claimed military trauma, but was unable to specify.  Additionally, when queried about his military service he had several different answers regarding the length of service and why he left.  The Veteran finally stated that he had served for nearly two years.  During his hospitalization the Veteran continued to be goal directed only in the context of obtaining benefits.  The Veteran's mood did appear to improve rapidly with sobriety and a stable environment.  The Veteran's GAF score on admission was 30 and 68 at discharge.  

A VA psychiatry social work note, dated March 14, 2009, noted that the Veteran came to the emergency room under stress secondary to his relapse with alcohol and cocaine after he was discharged from inpatient treatment.  He informed the triage nurse that he was thinking of hurting himself but upon interview he denied that he would harm himself and denied previous attempts.  He stated he drinks half a case of beer daily, smokes two to three joints daily and uses $200 to $300 worth of cocaine daily.  He reported no income or means to support himself.  He was hopeful he could be evaluated for the SATP.  He adamantly denied suicidal ideation, intent, or plan.

On March 14, 2009, the Veteran underwent a SATP assessment because of a referral by the inpatient psychiatric unit.  The Veteran reported that prior to 2005, he only had issues with alcohol and not drugs.  The Veteran stated his alcohol abuse started when he was in the military.  In asking military service history questions, the Veteran answered yes to military sexual trauma in boot camp.  The Veteran reported night sweats and nightmares as symptoms of PTSD.  He stated his pay grade at discharge was E-3.  The Veteran had a GAF score of 60.  The Veteran noted he never had a sexual experience that he was uncomfortable with or felt intruded upon.  The impression was that the Veteran met the diagnostic criteria for a substance use disorder.  

An internal medicine examination for the Veteran's Social Security disability determination, dated April 2009, noted the Veteran was being evaluated for degenerative arthritis in the foot, knee, and hip and for PTSD.  The Veteran stated he had a parachute accident in 1999 in which his parachute did not open and he fell to the ground and fractured his pelvis and broke his left foot.  The Veteran stated he was hospitalized in 2000 for PTSD and 2001 for post traumatic depression.  He stated that his PTSD and depression were related to service.  The examiner recommended a psychological evaluation.  The Veteran denied smoking and denied the use of street drugs.  He also stated that he did not drink anymore.  The examiner did not do a mental status screen because the Veteran was to be evaluated by psychologist because he had post traumatic stress disorder.  The diagnosis was post traumatic syndrome after parachute accident. 

A psychological examination for the Veteran's Social Security disability determination, also conducted in April 2009, noted that the Veteran was not currently employed and that he had last worked as a supply sergeant in the Army.  The Veteran stated he was unable to work because of physical health problems and PTSD.  The Veteran reported being admitted to the VA hospital in 2000 for complications of PTSD and again in February 2009 for strong suicidal ideation and plan.  He stated he was currently seeing a VA psychiatrist at Bay Pines.  The Veteran reported difficulty falling asleep.  The examiner noted that the Veteran reported a history of symptoms consistent with PTSD related to combat experiences as well as a parachuting accident he was involved in while in the Army.  The Veteran admitted to a history of suicidal thoughts and threats, but denied suicidal or homicidal ideation.  The examiner conducted a mental status examination in which the Veteran was cooperative in his demeanor and responsiveness to questions.  His manner of relating, social skills, and overall presentation was adequate.  The Veteran was appropriately dressed and personal hygiene and grooming were good.  The examiner noted his thought process was coherent and goal directed with no evidence of delusions, hallucinations, or disordered thinking.  The Veteran's mood was dysphoric and his affect was congruent with his thoughts and speech.  The Veteran was oriented x3 and his attention and concentration were intact.  The Veteran's recent and remote memory skills were intact.  He was able to recall three objects immediately and after five minutes.  He was able to restate 5 digits forward and 4 digits backward.  The Veteran's cognitive functioning was estimated to be in the low average range.  He had good insight and judgment.  The examiner diagnosed him with PTSD and recommended continued psychological and psychiatric treatment.  

A SSA psychiatric review of the previous examinations, dated April 2009, noted that the Veteran did not have severe impairment which was based upon anxiety related disorders.  The examiner noted that a medically determinable impairment is present that does not precisely satisfy the diagnostic criteria and noted "PTSD by history."  The examiner reviewed a VA record from January 2008 and the psychological examination conducted in April 2009.  The examiner noted that the Veteran had been attempting to get VA medical staff to diagnose him with PTSD and repeated assessments by the VA have concluded that the Veteran does not meet DSM-IV criteria for PTSD.  The examiner stated that controlling weight is given to the VA staff who have had multiple contacts with the Veteran and who with regularity see individuals with PTSD and have a particular expertise in this area.  

A VA psychiatry consult, dated May 5, 2009, noted the Veteran had a history of polysubstance dependence and was requesting anger management classes.  The examiner noted that the Veteran had been seen multiple times in an attempt to establish a diagnosis of PTSD which he had not been diagnosed with.  The Veteran's allegations consisted of poor treatment during boot camp while in the military for 6 weeks.  The Veteran denied combat or sexual military trauma.  The diagnosis was polysubstance dependence in early remission and antisocial personality disorder.  He had a GAF score of 55.

A VA SATP treatment and recovery plan, dated May 8, 2009, noted the Veteran had a DSM-IV diagnosis of polysubstance dependence.  The Veteran had no psychiatric history.  He reported suicidal thoughts, but no attempts were made in the past or present.  

A psychological examination for the Veteran's Social Security disability determination, conducted in November 2009, noted that the Veteran was being seen to evaluate his mental status.  The Veteran stated he had PTSD.  The Veteran was receiving individual therapy and also attended Alcoholics Anonymous because of his alcohol dependence.  The Veteran indicated that he was in Grenada as well as Desert Storm.  He stated that in 1999 or 2000, his parachute did not fully deploy and this resulted in him breaking his pelvis, knees, and ankles.  He stated he still had flashbacks from the experience and that he was on medical discharge.  The examiner noted that he had a girlfriend who sometimes slept over.  He sometimes fought in his sleep and hit his girlfriend.  The Veteran maintained a good appetite and did not describe symptoms for significant depression or panic attacks.  The examiner noted that the Veteran was a worrisome man who kept himself tense, restless, and apprehensive along with the PTSD symptoms, which included flashbacks, social avoidance, nightmares, triggers bringing on intrusive thoughts and images of his experiences while in the military.  There were no indications that he experienced any manic of psychotic symptoms.  The examiner noted that based on the results of the information obtained in the evaluation of the Veteran, he did present symptoms of PTSD.  There were no indications of psychotic symptoms and cognitive abilities were well retained.  The Veteran's diagnosis was chronic PTSD, generalized anxiety disorder, and alcohol abuse, in sustained full remission.  The examiner noted that his current stressors where an inability to drive, physical limitations, inability to remain on active duty, and the need to assist with household responsibilities.  The Veteran had a global assessment of functioning (GAF) score of 60.

An internal medicine examination for the Veteran's Social Security disability determination, also conducted in November 2009, noted that the Veteran was there after an incident in 2008 in the military when he fell out of a plane as a parachute jumper and had a very hard landing because his chute failed to open properly.  

A VA orthopedics consult, dated, June 2010, noted that the Veteran had a history of being in the 42nd Airborne Division with numerous jumps.  The Veteran sustained injuries in a jump in Iraq.  The Veteran stated he had surgery when he was in Iraq four years earlier.  

A notation in June 2010 and another in November 2010, reflect that the Veteran was unable to have a magnetic resonance imaging (MRI) done because he had a bullet in his leg.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  The Veteran contends that he was assaulted more than once while in boot camp due to his being a snitch.  He stated that a gun was set off near his head and that he was hit and scratched on his forehead.  The Veteran stated that he did not report specific people and that he was offered an honorable discharge.  Review of the service treatment records reflects one instance in August 1978, in which the Veteran had a laceration above his right eye.  This laceration was listed as being on the forehead and the cause was noted as being due to an incident while performing pushups.  The Veteran's military personnel records do reflect an honorable discharge, but they are silent regarding the Veteran's claimed stressor.  The discharge documents from August 1978 note that the Veteran was discharged by reason of inaptitude.  The Recruit Aptitude Board determined that the Veteran was unfit for further military service due to his lack of motivation, poor attitude towards the U.S. Navy, immature behavior, declining performance, failure to accept rules and regulations, belligerent attitude, poor progress and performance, and that further time and effort expended to train the Veteran would be inefficient.  The report further noted that they found no evidence or indications which would warrant discharge by reason of mental or physical disability.  They recommended that he appear before the Naval Aptitude Board.  An August 1978 administrative record noted that the Veteran was not recommended for reenlistment because he was a "burden to command due to substandard performance or inability to adapt to military service."  The Veteran signed each document and acknowledged receipt.

The Veteran has submitted a letter from his mother indicating that the Veteran suffered from psychological problems since returning from the military.  The mother described the symptomatology, but failed to discuss the background stressor.  Additionally, the letter from the Veteran's mother does not include her full name or signature.  Review of the claims file cast doubt upon the legitimacy of this letter.  Multiple treatment records reflect statements by the Veteran that his mother had passed away in October 2000.  Another record from October 2003, claims that his parents resided in Boston, Massachusetts.  Records from 2005 reflect the Veteran claiming his mother is ill.  The Veteran's submission indicates she lives in St. Petersburg, Florida.  For these reasons, the Board finds that the letter submitted by the appellant's mother does not constitute competent credible evidence in support of the Veteran's claim.

The Veteran's treatment records reflect that the Veteran has struggled with substance abuse, homelessness, and unemployment.  The Board sympathizes with the Veteran's situation; however, the Board does not find the Veteran's statement regarding his stressor or his complaints of symptomatology to be credible due to the overwhelming evidence of the Veteran's diagnosis of substance induced mood disorder and polysubstance dependence; and the Veteran's false reports to VA doctors and doctors conducting examinations for the Social Security Administration.  

The Veteran's DD-214 reflects that the Veteran served for a little over a month.  The Veteran's personnel records reflect that he never completed boot camp.
There are multiple instances in the VA treatment records where the Veteran reports having been in the military for over a year.  In a June 2010 VA orthopedics consult, the Veteran claimed to have been in the 42nd Airborne Division and had many parachute jumps.  The Veteran stated he sustained a broken pelvis in a jump in Iraq as well as left calcaneal fracture dislocation.  The Veteran stated he had surgery when he was in Iraq four years earlier.  In a VA general psychiatric note, dated March 2009, the examiner noted that the Veteran complained of vague PTSD symptoms which the examiner was unable to objectify in any way that appeared consistent.  The Veteran claimed military trauma, but was unable to specify.  Additionally, when queried about his military service he had several different answers regarding the length of service and why he left.  The Veteran finally stated that he had served for nearly 2 years.  During his hospitalization the Veteran continued to be goal directed only in context of obtaining benefits.  There are multiple instances in the VA treatment records where the examiners claim the Veteran appeared goal oriented in obtaining VA benefits.  The Veteran also claimed suicidal thought/ideation in order to gain admission to an inpatient program and then denied having any suicidal thought/ideation.  Additionally, there are multiple instances in which the Veteran claimed to have never had any physical or psychological abuse as a child or adult.  This goes against his reported stressors in boot camp.  There are also conflicting reports regarding sexual abuse as an adult.  In a SATP assessment, dated March 14, 2009, the Veteran answered yes to military sexual trauma in boot camp.  In the same assessment he noted that he never had a sexual experience that he was uncomfortable with or felt intruded upon.  In notes from October 2003 and June 2005, the Veteran stated he had not been sexually abused.  A note from May 2009 noted that the Veteran denied combat or sexual military trauma.  

In an April 2009 examination for SSA benefits, the Veteran claimed he was a staff sergeant in the military and that he was in combat.  The examiner noted that the reported history of symptoms was consistent with PTSD related to combat experiences as well as a parachuting accident in the Army.  The examiner diagnosed the Veteran with PTSD.  In another SSA benefits examination, dated November 2009, the Veteran claimed to have been in Grenada and Desert Storm.  The Veteran claimed that in 1999 or 2000, his parachute did not fully deploy and this resulted in him breaking his pelvis, knees, and ankles.  He stated he still had flashbacks from the experience.  The Veteran stated that he was currently on a medical discharge.  The examiner noted that he had a girlfriend who sometimes slept over.  The examiner noted that based on the results of the information obtained in the evaluation of the Veteran, he presented symptoms of PTSD and diagnosed the Veteran chronic PTSD, generalized anxiety disorder, and alcohol abuse, in sustained full remission.  The conclusions and diagnoses stated in each examination are based on false allegations by the Veteran.  The Veteran never served in the Army, Grenada, or Desert Storm.  There is no indication in the military records or VA treatment records of a parachute jump incident in boot camp.

For the reasons noted above, the Board finds the Veteran's stressor statement not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.)

The Board acknowledges that the Veteran underwent psychological examination for a Social Security disability determination in April 2009 and November 2009.  In both examinations the Veteran was found to have PTSD.  As the examiners diagnosis were based upon a false history supplied by the Veteran and the Board finds the Veteran's reported stressors to lack credibility, the Board finds these examinations to lack probative weight as evidence of his stressor and diagnosis of PTSD.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject medical opinion based on appellant's statement that is contradicted by other facts in record); Black v. Brown, 5 Vet. App. 177 (1993) (holding that the Board is not bound to accept medical opinions based on history supplied by Veteran, where history is unsupported or based on inaccurate factual premises).

The VA treatment records reflect that the Veteran has been diagnosed at different times with major depression, substance induced mood disorder, and polysubstance dependence.  However, it appears that the only consistent diagnosis has been polysubstance dependence with associated substance induced mood disorder.  VA treatment records indicate that the Veteran's problems are due to his substance abuse.  Additionally, VA treatment records reflect the Veteran claiming he fell off a roof and being shot in the leg in 1983.  The records also noted that the Veteran was incarcerated for grand larceny.  It is more likely that these reasons along with the Veteran's substance abuse, homelessness, and unemployment are the cause of any psychological conditions that may be present.  

As the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder, to include PTSD had its onset during active service or is related to his active service and it is not shown to have been manifested to a compensable degree within one year after the Veteran's separation from service, service connection for an acquired psychiatric disorder, to include PTSD, is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran seeks entitlement to service connection for arthritis in the subtalar and metatarsal joints, to include as secondary to PTSD.

In September 2011 the Board remanded the issues of entitlement to service connection for arthritis in the subtalar and metatarsal joints, to include as secondary to PTSD.  The Board ordered that additional VA treatment records be obtained and associated with the claims file and that records pertaining to the Veteran's foot/ankle be obtained from Strong Memorial Hospital in Rochester, New York and from St. Mary's Hospital in Rochester, New York, for the period from August to December 1979.  Review of the claims file reveals that additional VA treatment records were obtained.  In September 2011, the Veteran authorized the release of medical records from St. Mary's Hospital and Strong Memorial Hospital.  The claims file reflects that the VA attempted to obtain the records in September 2011.  A VA notification letter, dated October 2011, noted that the VA requested treatment records from 2004 and 2005 regarding the Veteran's left foot/ankle from Strong Memorial Hospital and Unity Hospital of Rochester - St. Mary's Campus.  However, it appears the VA did not request records from August to December 1979.  Additionally, review of the claims file does not reflect receipt of the records or a negative response from either hospital.  As such, the Board finds that there has not been compliance with the September 2011 remand, and remand of the claims is necessary for completion of the development ordered in September 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the hearing in February 2011, the Veteran testified that he went to the hospital to receive treatment for his left foot/ankle.  There is no record of injury in the service treatment records and there is no report of medical examination at separation.  This remand requests the association with the claims file of additional evidence regarding the Veteran's private medical treatment; if, and only if, the newly associated records reveal a diagnosis of a left foot/ankle disability, the Veteran must be afforded a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the issue is being returned on remand, all pertinent VA treatment records since September 2011, need to be obtained and considered.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records concerning the Veteran since September 2011 and associate them with the claims file.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Strong Memorial Hospital in Rochester, New York, and August to December 1979 records from Unity Hospital of Rochester - St. Mary's Campus in Rochester, New York.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, if, and only if, the newly associated private treatment records reveal a diagnosis of a left foot/ankle disability, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any left foot/ankle disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any left foot/ankle disability found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


